            Case 1:17-cr-00004-LTS Document 59 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

                 Plaintiff,
        -v-                                                           No. 17 CR 4-LTS

PEDRO JARAMILLO,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 Defendant Pedro Jaramillo moves pro se for an order reducing his sentence

pursuant to 18 U.S.C. section 3852(c)(1)(A)(i) to a sentence of time-served and directing his

immediate release from custody in light of the current COVID-19 pandemic. (Docket Entry No.

57.)

                 Section 3852(c)(1)(A)(i) of Title 18 permits the Court to reduce a term of

imprisonment upon the motion of a defendant if he has exhausted his administrative remedies

and if the Court finds there are extraordinary and compelling reasons which warrant such a

reduction. To exhaust his administrative remedies, Mr. Jaramillo must “fully exhaust[] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or have made his application after “the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility. 18 U.S.C. § 3582(c)(1)(A). Mr.

Jaramillo proffers that he twice requested, on March 26, and April 3, 2020, that the warden of his

facility release him to home confinement and that the warden declined his request on the basis

that Mr. Jaramillo is ineligible for release under Bureau of Prisons policy. (Docket Entry No.

57.) This motion was received by the Court on May 4, 2020, and therefore it appears that this



CMPST RLS ORD.DOCX                                         VERSION MAY 8, 2020                     1
          Case 1:17-cr-00004-LTS Document 59 Filed 05/08/20 Page 2 of 3



motion was brought more than 30 days after the warden received his request. Accordingly, the

Court finds Mr. Jaramillo’s proffer sufficient to satisfy the exhaustion requirement.

               Mr. Jaramillo argues that the present COVID-19 pandemic and the conditions of

his confinement combine to create extraordinary and compelling reasons warranting a reduction

of his sentence. Defendant cites several recent decisions in support of his application in which

district courts have granted compassionate release applications during this pandemic. Typical of

these decisions is United States v. Resnick, No. 12-CR-152 (CM) (S.D.N.Y. Apr. 2, 2020), in

which the court granted the compassionate release application of a sixty-five-year-old inmate

with diabetes and end-stage liver disease, medical conditions which placed him on the BOP’s list

of individuals to whom COVID-19 pose a high risk. Mr. Jaramillo does not assert that he is on

the BOP’s list of high-risk individuals or proffer that he has any medical conditions which

expose him to a higher risk of infection or serious complications from COVID-19 than that faced

by other individuals at his housing facility. While he asserts that he has a “heightened

vulnerability to contracting and perishing from the virus,” he proffers no facts from which the

Court can conclude that his specific medical condition places him at extraordinary risk of

infection by or severe illness from COVID-19.




CMPST RLS ORD.DOCX                               VERSION MAY 8, 2020                               2
          Case 1:17-cr-00004-LTS Document 59 Filed 05/08/20 Page 3 of 3



               Accordingly, Mr. Jaramillo has not demonstrated that extraordinary and

compelling reasons warrant a reduction of his sentence, and his application is denied.

               Chambers will mail a copy of this order to Mr. Jaramillo.

               This order resolves docket entry number 57.


       SO ORDERED.

Dated: New York, New York
       May 8, 2020

                                                             _/s/ Laura Taylor Swain__
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
Mail to:
Pedro Jaramillo
Register No. 78516-054
LSCI Allenwood
P.O. Box 1000
White Deer, PA 17887




CMPST RLS ORD.DOCX                               VERSION MAY 8, 2020                        3
